Title: To Benjamin Franklin from David Hall, 22 June 1765
From: Hall, David
To: Franklin, Benjamin


Dear Sir,
Philada. June 22. 1765
I have just heard that all the Paper we are to print News Papers, &c. on, is to come over from England stamped, of which Mr. Hughes is to have Ten Thousand Pounds Sterling Worth by the next Ship, and for which you are to be his Security. If so, I wish the Double Demy had not been sent, as it must be returned. That Paper is nothing like so good or fair as ours, and comes very high, a Guinea a Ream. I went to Mr. Hughes this Morning to be informed further of the Matter, but he is out of Town. This you must not have been aware of, else you would not have ordered the Paper unstamped, which, with the Freight, Insurance, &c. amounts to £117 15s. 6d. and the Freight back again, will be something considerable. Nothing talked of but the Stamp Act, with which the People are much displeased; and as to our Subscription for the Gazette after the First of November, I don’t believe, from the present Disposition of our Customers, that we shall have Half enough, to pay the Expence of Working it. The Double Demy is thin, ill coloured, and in many Places full of Holes. Your Family all well. I should have been obliged to you for any Information you could have given me respecting the Stamps, as by it I thought I should have been at no loss how to have proceeded. I am, Sir, Your humble Servant,
D. Hall.
Mr. Franklin.Sent by the Mary and Elisabeth, Capt. Sparks, Q.D.C.
